Citation Nr: 0017502	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  97-24 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a staged rating in excess of 10 percent prior 
to June 26, 1998, and in excess of 30 percent from June 26, 
1998, for service-connected post-traumatic stress disorder 
(PTSD), on appeal from the initial grant of service 
connection.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


REMAND

The veteran served on active duty from August 1968 to August 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  This case was previously remanded by the Board in 
February 1999 for additional evidentiary development and 
adjudication.  

The Board regrets that it must remand this case once again.  
While this case was in remand status, the RO conducted the 
requested development, and it assigned a staged rating to the 
appellant's service-connected PTSD, complying in essence with 
the Board's instruction to consider the issue as one on 
appeal from the initial grant rather than as a claim for 
increase.  However, the RO failed, in either the December 
1999 rating decision or its December 1999 or February 2000 
supplemental statements of the case to give any indication 
that it considered the rating criteria for psychiatric 
disorders in effect when the veteran filed his claim, which 
were amended shortly after the grant of service connection.  
A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  However, where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
1991) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act 
or administrative issue).  

The VA General Counsel has recently addressed the subject of 
retroactive applicability of revised rating schedule criteria 
to increased ratings in its April 2000 opinion, VAOPGCPREC 3-
2000.  This opinion holds, in part, that a prior version of 
the regulation must be applied to any period preceding the 
effective date of the amendment.  The RO appears to have 
applied the revised regulations throughout in adjudicating 
this claim, whereas it should have used the prior regulations 
from the date of the claim, October 17, 1996, to the 
effective date of the new regulations, November 7, 1996.  
This opinion also holds that when a provision of the VA 
rating schedule is amended while a claim for an increased 
rating under that provision is pending, the RO should 
determine whether the intervening change is more favorable to 
the veteran.  Unless it is clear from a facial comparison of 
both versions that one version is more favorable, it may be 
necessary to apply separately the pre-amendment and post-
amendment version of the regulation to the facts of the case 
in order to determine which provision is more favorable.  
Therefore, unless the RO finds that the amended regulation is 
clearly more favorable to the veteran, it must evaluate the 
veteran's claim for a higher staged rating from the effective 
date of the new criteria under both the old criteria and the 
current regulations in order to ascertain which version is 
most favorable to the veteran, if indeed one is more 
favorable than the other.

Therefore, in order to accord due process to the veteran, 
this case is REMANDED for the following actions:

1.  The RO should inquire of the veteran 
as to where he has received treatment for 
PTSD since November 1999.  After 
obtaining the proper authorization for 
any private mental health care providers, 
the RO should obtain these records.  

2.  With respect to any VA records, all 
records maintained since November 1999 
are to be requested, to include those 
maintained in paper form and those 
maintained electronically or on 
microfiche.  Associate all such records 
with the claims file.  

3.  Readjudicate the veteran's claim in 
accordance with the Court's holding in 
Karnas, supra.  In so doing, rate the 
claim from date of the claim to November 
7, 1996, applying the old rating 
criteria.  Then, in considering 
subsequent evaluations, consider whether 
either the revised or the old version of 
the rating criteria is more favorable to 
the veteran.  If one or the other is more 
favorable, the RO should so state and 
then apply the more favorable version.  
If the result is the same under either 
criteria, the RO should apply the new 
criteria.  

4.  Thereafter, provide the veteran and 
his representative a supplemental 
statement of the case.  The supplemental 
statement of the case should: 
a)  notify the appellant of both the 
old and new rating criteria;
b)  address the evaluation prior to 
November 7, 1996, under the old rating 
criteria; and
c)  discuss which criteria, if 
either, is more favorable to the veteran 
after November 7, 1996, applying the more 
favorable, or, if neither is more 
favorable, apply the new criteria.

Thereafter, the claims file should be returned to the Board 
for further appellate consideration, if appropriate.  The 
veteran need take no action until he is so informed.  He has 
the right, however, to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purpose of this REMAND is to comply with all due 
process considerations.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


